

	

		II

		109th CONGRESS

		1st Session

		S. 429

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Lieberman (for

			 himself, Mr. Dodd,

			 Mr. Kennedy, and

			 Mr. Kerry) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the Upper Housatonic Valley National

		  Heritage Area in the State of Connecticut and the Commonwealth of

		  Massachusetts, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Upper Housatonic Valley National

			 Heritage Area Act.

		

			2.

			Findings and purposes

			

				(a)

				Findings

				Congress finds the following:

				

					(1)

					The upper Housatonic Valley, encompassing 29 towns in the hilly

			 terrain of western Massachusetts and northwestern Connecticut, is a singular

			 geographical and cultural region that has made significant national

			 contributions through its literary, artistic, musical, and architectural

			 achievements, its iron, paper, and electrical equipment industries, and its

			 scenic beautification and environmental conservation efforts.

				

					(2)

					The upper Housatonic Valley has 139 properties and historic

			 districts listed on the National Register of Historic Places including—

					

						(A)

						five National Historic Landmarks—

						

							(i)

							Edith Wharton’s home, The Mount, Lenox, Massachusetts;

						

							(ii)

							Herman Melville’s home, Arrowhead, Pittsfield,

			 Massachusetts;

						

							(iii)

							W.E.B. DuBois’ Boyhood Homesite, Great Barrington,

			 Massachusetts;

						

							(iv)

							Mission House, Stockbridge, Massachusetts; and

						

							(v)

							Crane and Company Old Stone Mill Rag Room, Dalton, Massachusetts;

			 and

						

						(B)

						four National Natural Landmarks—

						

							(i)

							Bartholomew’s Cobble, Sheffield, Massachusetts, and Salisbury,

			 Connecticut;

						

							(ii)

							Beckley Bog, Norfolk, Connecticut;

						

							(iii)

							Bingham Bog, Salisbury, Connecticut; and

						

							(iv)

							Cathedral Pines, Cornwall, Connecticut.

						

					(3)

					Writers, artists, musicians, and vacationers have visited the

			 region for more than 150 years to enjoy its scenic wonders, making it one of

			 the country’s leading cultural resorts.

				

					(4)

					The upper Housatonic Valley has made significant national

			 cultural contributions through such writers as Herman Melville, Nathaniel

			 Hawthorne, Edith Wharton, and W.E.B. DuBois, artists Daniel Chester French and

			 Norman Rockwell, and the performing arts centers of Tanglewood, Music Mountain,

			 Norfolk (Connecticut) Chamber Music Festival, Jacob’s Pillow, and Shakespeare

			 & Company.

				

					(5)

					The upper Housatonic Valley is noted for its pioneering

			 achievements in the iron, paper, and electrical generation industries and has

			 cultural resources to interpret those industries.

				

					(6)

					The region became a national leader in scenic beautification and

			 environmental conservation efforts following the era of industrialization and

			 deforestation and maintains a fabric of significant conservation areas

			 including the meandering Housatonic River.

				

					(7)

					Important historical events related to the American Revolution,

			 Shays’ Rebellion, and early civil rights took place in the upper Housatonic

			 Valley.

				

					(8)

					The region had an American Indian presence going back 10,000

			 years and Mohicans had a formative role in contact with Europeans during the

			 seventeenth and eighteenth centuries.

				

					(9)

					The Upper Housatonic Valley National Heritage Area has been

			 proposed in order to heighten appreciation of the region, preserve its natural

			 and historical resources, and improve the quality of life and economy of the

			 area.

				

				(b)

				Purposes

				The purposes of this Act are as follows:

				

					(1)

					To establish the Upper Housatonic Valley National Heritage Area

			 in the State of Connecticut and the Commonwealth of Massachusetts.

				

					(2)

					To implement the national heritage area alternative as described

			 in the document entitled Upper Housatonic Valley National Heritage Area

			 Feasibility Study, 2003.

				

					(3)

					To provide a management framework to foster a close working

			 relationship with all levels of government, the private sector, and the local

			 communities in the upper Housatonic Valley region to conserve the region’s

			 heritage while continuing to pursue compatible economic opportunities.

				

					(4)

					To assist communities, organizations, and citizens in the State

			 of Connecticut and the Commonwealth of Massachusetts in identifying,

			 preserving, interpreting, and developing the historical, cultural, scenic, and

			 natural resources of the region for the educational and inspirational benefit

			 of current and future generations.

				

			3.

			Definitions

			In this Act:

			

				(1)

				Heritage Area

				The term Heritage Area means the Upper Housatonic

			 Valley National Heritage Area, established in section 4.

			

				(2)

				Management Entity

				The term Management Entity means the management

			 entity for the Heritage Area designated by section 4(d).

			

				(3)

				Management Plan

				The term Management Plan means the management plan

			 for the Heritage Area specified in section 6.

			

				(4)

				Map

				The term map means the map entitled Boundary

			 Map Upper Housatonic Valley National Heritage Area, numbered

			 P17/80,000, and dated February 2003.

			

				(5)

				Secretary

				The term Secretary means the Secretary of the

			 Interior.

			

				(6)

				State

				The term State means the State of Connecticut and

			 the Commonwealth of Massachusetts.

			

			4.

			Upper Housatonic Valley National Heritage Area

			

				(a)

				Establishment

				There is established the Upper Housatonic Valley National

			 Heritage Area.

			

				(b)

				Boundaries

				The Heritage Area shall be comprised of—

				

					(1)

					part of the Housatonic River’s watershed, which extends 60 miles

			 from Lanesboro, Massachusetts to Kent, Connecticut;

				

					(2)

					the towns of Canaan, Colebrook, Cornwall, Kent, Norfolk, North

			 Canaan, Salisbury, Sharon, and Warren in Connecticut;

				

					(3)

					the towns of Alford, Becket, Dalton, Egremont, Great Barrington,

			 Hancock, Hinsdale, Lanesboro, Lee, Lenox, Monterey, Mount Washington, New

			 Marlboro, Pittsfield, Richmond, Sheffield, Stockbridge, Tyringham, Washington,

			 and West Stockbridge in Massachusetts; and

				

					(4)

					the land and water within the boundaries of the Heritage Area, as

			 depicted on the map.

				

				(c)

				Availability of map

				The map shall be on file and available for public inspection in

			 the appropriate offices of the National Park Service, Department of the

			 Interior.

			

				(d)

				Management Entity

				The Upper Housatonic Valley National Heritage Area, Inc. shall be

			 the management entity for the Heritage Area.

			

			5.

			Authorities, prohibitions and duties of the Management

			 Entity

			

				(a)

				Duties of the Management Entity

				To further the purposes of the Heritage Area, the management

			 entity shall—

				

					(1)

					prepare and submit a management plan for the Heritage Area to the

			 Secretary in accordance with section 6;

				

					(2)

					assist units of local government, regional planning

			 organizations, and nonprofit organizations in implementing the approved

			 management plan by—

					

						(A)

						carrying out programs and projects that recognize, protect and

			 enhance important resource values within the Heritage Area;

					

						(B)

						establishing and maintaining interpretive exhibits and programs

			 within the Heritage Area;

					

						(C)

						developing recreational and educational opportunities in the

			 Heritage Area;

					

						(D)

						increasing public awareness of and appreciation for natural,

			 historical, scenic, and cultural resources of the Heritage Area;

					

						(E)

						protecting and restoring historic sites and buildings in the

			 Heritage Area that are consistent with heritage area themes;

					

						(F)

						ensuring that clear, consistent, and appropriate signs

			 identifying points of public access and sites of interest are posted throughout

			 the Heritage Area; and

					

						(G)

						promoting a wide range of partnerships among governments,

			 organizations and individuals to further the purposes of the Heritage

			 Area;

					

					(3)

					consider the interests of diverse units of government,

			 businesses, organizations and individuals in the Heritage Area in the

			 preparation and implementation of the management plan;

				

					(4)

					conduct meetings open to the public at least semi-annually

			 regarding the development and implementation of the management plan;

				

					(5)

					submit an annual report to the Secretary for any fiscal year in

			 which the management entity receives Federal funds under this Act, setting

			 forth its accomplishments, expenses, and income, including grants to any other

			 entities during the year for which the report is made;

				

					(6)

					make available for audit for any fiscal year in which it receives

			 Federal funds under this Act, all information pertaining to the expenditure of

			 such funds and any matching funds, and require in all agreements authorizing

			 expenditures of Federal funds by other organizations, that the receiving

			 organizations make available for such audit all records and other information

			 pertaining to the expenditure of such funds; and

				

					(7)

					encourage by appropriate means economic viability that is

			 consistent with the purposes of the Heritage Area.

				

				(b)

				Authorities

				The management entity may, for the purposes of preparing and

			 implementing the management plan for the Heritage Area, use Federal funds made

			 available through this Act to—

				

					(1)

					make grants to the State of Connecticut and the Commonwealth of

			 Massachusetts, their political subdivisions, nonprofit organizations and other

			 persons;

				

					(2)

					enter into cooperative agreements with or provide technical

			 assistance to the State of Connecticut and the Commonwealth of Massachusetts,

			 their political jurisdictions, nonprofit organizations, and other interested

			 parties;

				

					(3)

					hire and compensate staff, which shall include individuals with

			 expertise in natural, cultural, and historical resources protection, and

			 heritage programming;

				

					(4)

					obtain money or services from any source including any that are

			 provided under any other Federal law or program;

				

					(5)

					contract for goods or services; and

				

					(6)

					undertake to be a catalyst for any other activity that furthers

			 the purposes of the Heritage Area and is consistent with the approved

			 management plan.

				

				(c)

				Prohibitions on the acquisition of real property

				The management entity may not use Federal funds received under

			 this Act to acquire real property, but may use any other source of funding,

			 including other Federal funding outside this authority, intended for the

			 acquisition of real property.

			

			6.

			Management Plan

			

				(a)

				In general

				The management plan for the Heritage Area shall—

				

					(1)

					include comprehensive policies, strategies and recommendations

			 for conservation, funding, management and development of the Heritage

			 Area;

				

					(2)

					take into consideration existing State, county, and local plans

			 in the development of the management plan and its implementation;

				

					(3)

					include a description of actions that governments, private

			 organizations, and individuals have agreed to take to protect the natural,

			 historical and cultural resources of the Heritage Area;

				

					(4)

					specify the existing and potential sources of funding to protect,

			 manage, and develop the Heritage Area in the first 5 years of

			 implementation;

				

					(5)

					include an inventory of the natural, historical, cultural,

			 educational, scenic, and recreational resources of the Heritage Area related to

			 the themes of the Heritage Area that should be preserved, restored, managed,

			 developed, or maintained;

				

					(6)

					recommend policies and strategies for resource management that

			 consider and detail the application of appropriate land and water management

			 techniques including, but not limited to, the development of intergovernmental

			 and interagency cooperative agreements to protect the Heritage Area’s natural,

			 historical, cultural, educational, scenic and recreational resources;

				

					(7)

					describe a program of implementation for the management plan

			 including plans for resource protection, restoration, construction, and

			 specific commitments for implementation that have been made by the management

			 entity or any government, organization, or individual for the first 5 years of

			 implementation;

				

					(8)

					include an analysis and recommendations for ways in which local,

			 State, and Federal programs, including the role of the National Park Service in

			 the Heritage Area, may best be coordinated to further the purposes of this Act;

			 and

				

					(9)

					include an interpretive plan for the Heritage Area.

				

				(b)

				Deadline and termination of funding

				

					(1)

					Deadline

					The management entity shall submit the management plan to the

			 Secretary for approval within 3 years after funds are made available for this

			 Act.

				

					(2)

					Termination of funding

					If the management plan is not submitted to the Secretary in

			 accordance with this subsection, the management entity shall not qualify for

			 Federal funding under this Act until such time as the management plan is

			 submitted to and approved by the Secretary.

				

			7.

			Duties and authorities of the Secretary

			

				(a)

				Technical and financial assistance

				

					(1)

					In general

					The Secretary may, upon the request of the management entity,

			 provide technical assistance on a reimbursable or non-reimbursable basis and

			 financial assistance to the Heritage Area to develop and implement the approved

			 management plan. The Secretary is authorized to enter into cooperative

			 agreements with the management entity and other public or private entities for

			 this purpose. In assisting the Heritage Area, the Secretary shall give priority

			 to actions that in general assist in—

					

						(A)

						conserving the significant natural, historical, cultural, and

			 scenic resources of the Heritage Area; and

					

						(B)

						providing educational, interpretive, and recreational

			 opportunities consistent with the purposes of the Heritage Area.

					

					(2)

					Spending for non-federally owned property

					The Secretary may spend Federal funds directly on non-federally

			 owned property to further the purposes of this Act, especially in assisting

			 units of government in appropriate treatment of districts, sites, buildings,

			 structures, and objects listed or eligible for listing on the National Register

			 of Historic Places.

				

				(b)

				Approval and disapproval of Management Plan

				

					(1)

					In general

					The Secretary shall approve or disapprove the management plan not

			 later than 90 days after receiving the management plan.

				

					(2)

					Criteria for approval

					In determining the approval of the management plan, the Secretary

			 shall consider whether—

					

						(A)

						the management entity is representative of the diverse interests

			 of the Heritage Area including governments, natural and historic resource

			 protection organizations, educational institutions, businesses, and

			 recreational organizations;

					

						(B)

						the management entity has afforded adequate opportunity,

			 including public hearings, for public and governmental involvement in the

			 preparation of the management plan;

					

						(C)

						the resource protection and interpretation strategies contained

			 in the management plan, if implemented, would adequately protect the natural,

			 historical, and cultural resources of the Heritage Area; and

					

						(D)

						the Secretary has received adequate assurances from the

			 appropriate State and local officials whose support is needed to ensure the

			 effective implementation of the State and local aspects of the management

			 plan.

					

					(3)

					Action following disapproval

					If the Secretary disapproves the management plan, the Secretary

			 shall advise the management entity in writing of the reasons therefore and

			 shall make recommendations for revisions to the management plan. The Secretary

			 shall approve or disapprove a proposed revision within 60 days after the date

			 it is submitted.

				

					(4)

					Approval of amendments

					Substantial amendments to the management plan shall be reviewed

			 by the Secretary and approved in the same manner as provided for the original

			 management plan. The management entity shall not use Federal funds authorized

			 by this Act to implement any amendments until the Secretary has approved the

			 amendments.

				

			8.

			Duties of other Federal agencies

			Any Federal agency conducting

			 or supporting activities directly affecting the Heritage Area shall—

			

				(1)

				consult with the Secretary and the management entity with respect

			 to such activities;

			

				(2)

				cooperate with the Secretary and the management entity in

			 carrying out their duties under this Act and, to the maximum extent

			 practicable, coordinate such activities with the carrying out of such duties;

			 and,

			

				(3)

				to the maximum extent practicable, conduct or support such

			 activities in a manner which the management entity determines will not have an

			 adverse effect on the Heritage Area.

			

			9.

			Authorization of appropriations

			

				(a)

				In general

				There is authorized to be appropriated for the purposes of this

			 Act not more than $1,000,000 for any fiscal year. Not more than a total of

			 $10,000,000 may be appropriated for the Heritage Area under this Act.

			

				(b)

				Matching funds

				Federal funding provided under this Act may not exceed 50 percent

			 of the total cost of any assistance or grant provided or authorized under this

			 Act.

			

			10.

			Sunset

			The authority of the Secretary

			 to provide assistance under this Act shall terminate on the day occurring 15

			 years after the date of enactment of the Act.

		

